Citation Nr: 18100062
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 15-31 715
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for obstructive sleep apnea is denied.  
FINDING OF FACT
The competent evidence does not reflect a diagnosis of obstructive sleep apnea during the appeal period.
CONCLUSION OF LAW
The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from March 1975 to March 1995.  
The Veteran testified at a hearing before the undersigned in November 2016.  A transcript of that hearing is associated with the record.  The appeal was remanded by the Board of Veterans Appeals (Board) in October 2017.  


 
Entitlement to service connection for obstructive sleep apnea
Initially, the Board notes the Veterans representative contended in a December 2017 statement that a November 2017 Department of Veterans Affairs (VA) examination did not provide an adequate medical opinion.  The Board finds the November 2017 medical opinion addressing whether the Veteran had obstructive sleep apnea included a review of the Veterans relevant medical history and lay testimony with a completed physical examination and provided adequate rationale based on the record that the Veteran did not have a current sleep apnea diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board therefore concludes that further development is unnecessary and that VAs duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2017).  
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
The Veteran initiated a claim for service connection for sleep apnea in April 2011, with a statement indicating obstructive sleep apnea was related to musculoskeletal pain due to service-connected disabilities.  In addition, he contended that obstructive sleep apnea had onset in active service or was secondary to service-connected posttraumatic stress disorder (PTSD).  He testified to falling asleep behind the wheel in active service that resulted in an accident and his representative contended that PTSD symptoms of nightmares and sleep disturbance aggravated sleep apnea. 
With respect to whether the Veteran has a current disability, the Board finds the competent evidence is against a finding of a diagnosis of obstructive sleep apnea at any time during the appeal period.  
Initially, the Board notes that an August 2010 private sleep study provided a diagnostic impression of obstructive sleep apnea hypopnea syndrome.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (finding a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  However, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a diagnosis of sleep apnea since the claim was filed in April 2011.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that a current disability may include a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.).  Specifically, the Board finds the May 2011 VA sleep apnea evaluation, which was obtained about one month after the claim for benefits was initiated and recorded the results of an Embletta ambulatory apnea monitor with an impression of normal ambulatory sleep apnea screening, to be the most probative evidence regarding the existence of sleep apnea at the start of the appeal period.  
Importantly, the November 2017 VA examiner noted the Veterans reports of ongoing CPAP machine treatment but concluded that there was no objective evidence of sleep apnea and declined to provide a diagnosis due to the May 2011 VA sleep apnea evaluations normal screening results and finding that the Veterans sleep symptoms were likely due to other causes.  The other evidence of record is consistent with the examiners findings, to include VA treatment records indicating ongoing CPAP treatment with a normal sleep apnea screen; the Board notes that the remaining notations of sleep apnea in the Veterans VA treatment records, specifically related to mental health treatment, appear to be self-reported.  
The Board acknowledges the Veterans lay statements that he had ongoing sleep apnea symptoms during the period of the appeal and notes that the Veteran is competent to report symptoms such as difficulty sleeping and daytime sleepiness and the use of a CPAP machine, but there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The Board also acknowledges that the Veterans representative contended the November 2017 examination did not adequately address the etiology of obstructive sleep apnea, but notes that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C. §§ 1110, 1131.  As the preponderance of the evidence is against a finding of a current diagnosis of obstructive sleep apnea, it is unnecessary to address the remaining elements of the claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
In summary, the preponderance of the evidence is against a finding that the Veteran has obstructive sleep apnea during the period of the appeal and the claim for service connection is denied.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

